 Case 3:18-cv-01683-NJR Document 55 Filed 06/26/20 Page 1 of 2 Page ID #192




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
                                 Plaintiff,   )
                                              )
               vs.                            )            CIVIL NO. 18-1683-NJR
                                              )
$510,910.00 IN UNITED STATES                  )
CURRENCY, et al.,                             )
                                              )
                                 Defendant.   )


                JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER

       The United States of America, by and through its attorneys, Steven D. Weinhoeft, United

States Attorney for the Southern District of Illinois, and William E. Coonan, Assistant United

States Attorney, and Stephen M. Komie, Claimant and attorney for Claimant, and respectfully

moves for a protective order pursuant to Federal Rule of Civil Procedure 26(c).

       1.      Plaintiff United States moves and requests an order to protect certain sensitive

government information during the discovery process. Federal Rule of Civil Procedure 26(c)

provides the vehicle for such a protection, allowing the court to order restriction on who may

access to certain information.

       2.      The parties anticipated and agree that this matter may require the disclosure of

confidential and sensitive documents and material.

       3.      In this case, DEA seized a large amount of currency, a recreational vehicle, and a

firearm from Mr. Patrick Barber. DEA concluded that those items were connected to illegal drug

trafficking. Claimants Barber and his attorney Mr. Stephen M. Komie, Esq., seek certain internal

documents belonging to DEA (e.g., sensitive policies regarding investigation and handling of

evidence). The United States submits that these certain documents are confidential and may

                                                  1
 Case 3:18-cv-01683-NJR Document 55 Filed 06/26/20 Page 2 of 2 Page ID #193




otherwise be not within the scope of discovery or objectionable. In an effort to settle ongoing

discovery disputes, the United States has agreed to provide certain documents pursuant to a

protective order.

       4.      A proposed order has been submitted to the Court’s proposed documents inbox.

       5.      Good cause exists for the entry of a protective order under Rule 26(c) and all parties

consent to the entry of this proposed order.

       Wherefore, the parties respectfully move for and request a protective order as supplied to

the Court.

                                                      UNITED STATES OF AMERICA

                                                      Respectfully submitted,

                                                      STEVEN D. WEINHOEFT
                                                      United States Attorney

                                                      s/ William E. Coonan
                                                      WILLIAM E. COONAN
                                                      Assistant United States Attorney
                                                      Nine Executive Drive
                                                      Fairview Heights, Illinois 62208-1344
                                                      618.628.3700 telephone
                                                      618.622.3810 facsimile
                                                      E-mail: Liam.Coonan@usdoj.gov


                                                      STEPHEN M. KOMIE, Claimant
                                                      by and through his attorneys
                                                      KOMIE AND ASSOCIATES

                                                      By: s/ Stephen M. Komie (with consent)
                                                      Stephen M. Komie
                                                      Stephen M. Komie, Esq.
                                                      Komie and Associates
                                                      One N. LaSalle Street, Suite 4200
                                                      Chicago, Illinois 60602
                                                      (312) 263-2800




                                                 2
